Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 20, 2019                                                                                    Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  156341(71)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  SEJASMI INDUSTRIES, INC.,                                                                            Elizabeth T. Clement
            Plaintiff/Counterdefendant-                                                                Megan K. Cavanagh,
            Appellee,                                                                                                   Justices
                                                                    SC: 156341
  v                                                                 COA: 336205
                                                                    Macomb CC: 2014-004273-CB
  A+ MOLD, INC., doing business as TAKUMI
  MANUFACTURING COMPANY,
            Defendant/Cross-Defendant,
  and
  QUALITY CAVITY, INC.,
           Defendant/Counterplaintiff/Cross-
           Plaintiff/Third-Party Plaintiff-
           Appellant,
  and
  NKL MANUFACTURING, INC.,
             Third-Party Defendant.
  _________________________________________/

        On order of the Chief Justice, the motion of the American Mold Builders
  Association et al. to file a brief amicus curiae in support of the motion for reconsideration
  is GRANTED. The amicus brief submitted on January 11, 2019, is accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  March 20, 2019

                                                                               Clerk